PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/051,850
Filing Date: 1 Aug 2018
Appellant(s): Flannigan et al.



__________________
Brian C. Whipps
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/14/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-2 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024) and Moody et al. (9,750,905).
Regarding claim 1, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20); a sealing facepiece element (12, Col. 4, ll. 48-50) formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4), but is silent regarding that the sealing facepiece element is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0121-0122]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’ sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns discloses that the polymeric rigid facepiece body portion comprises a plurality of apertures (38 and hole where exhalation valve 24 is inserted Burns) extending through the polymeric rigid facepiece body portion and the silicone sealing facepiece element interpenetrates a first portion of the 
Regarding claim 2, the modified Burns discloses that the polymeric rigid facepiece body portion comprises a thermoplastic polymer (Col. 3, ll. 66-Col. 4, ll. 4 Burns) and wherein the silicone sealing facepiece element (the silicone sealing facepiece element is a thermoset polymer and chemically bonded to the polymeric rigid facepiece body portion, see rejection of claim 1) and the second silicone element are 
Regarding claim 6, the modified Burns discloses that the second silicone element is a diaphragm for an exhalation valve (24 Burns, as modified by Moody and Burz in the rejection of claim 1)
Regarding claim 5, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20) and an inhalation port (where filter cartridge 28 attaches to the mask); a sealing facepiece element (12, Col. 4, ll. 48-50) configured to form a seal between the polymeric rigid facepiece body portion and a user’s face (Col. 4, ll. 48-50) and formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4) and forming a gasket about the inhalation port (Col. 3, ll. 3-17, Col. 4, ll. 66-Col. 5, ll. 35), but is silent regarding that the sealing facepiece element is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0121-0122]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’ sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns discloses that the polymeric rigid facepiece body portion comprises a .

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024).

.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024), Paulson et al. (6,105,177) and Dym (2,108,256).
Regarding claim 1, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20); a sealing facepiece element (12, Col. 4, ll. 48-50) formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4), but is silent regarding that the sealing facepiece element  is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0121-0122]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’ sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns discloses that the polymeric rigid facepiece body portion comprises a plurality of apertures (38 Burns) extending through the polymeric rigid facepiece body portion and the silicone sealing facepiece element 
Regarding claim 4, the modified Burns discloses that the second silicone element forms at least a portion of one or more straps configured to secure the respiratory .




(2) Response to Argument

VII. ARGUMENT

A. Burns, Burz, and Moody, individually or in combination, do not teach or suggest to a skilled artisan: a sealing facepiece element that is a thermosetting liquid silicone, a second portion of apertures, a second silicone element, or that the second silicone element is chemically bonded to at least one of the first surface or the second surface, all as recited in independent claims 1 and 5 and upon which dependent claims 2 and 6 depend.

1. The Examiner's assertion that modifying Burns to provide a thermosetting liquid silicone sealing facepiece element as described by Burz would provide the benefit of providing a seal is unsupported by evidence and lacks explanation.

Appellant argues on pages 11 and 13 that the examiner provides a conclusory statement to support their modification of Burns in view of Burz with no rational underpinning. 
Examiner disagrees since KSR simple substitution rationale was applied to teach the modification of Burns’ sealing facepiece element with Burz’s thermoset liquid silicone sealing facepiece element. Burns’ sealing facepiece element 12 is a soft, compliant material (Col. 4, ll. 49) that forms a seal with the filter cartridge 28 at ridge 36 of element 12 (Col. 5, ll. 9-17) that is molded to the rigid, thermoplastic insert 20 (Col. 3, ll. 66-Col. 4, ll. 5) from a liquid state before solidifying (see claim 3 of Burns). Burz teaches a flexible, sealing facepiece element that is thermoset liquid silicone [0102][0018-0019] and is chemically bonded (the thermoset liquid silicone material is a liquid that hardens with heat onto the thermoplastic rigid facepiece, which forms a 
Appellant argues on pages 11-12 that Burns teaches away from the combination with Burz since Burns discloses that the soft thermoplastic resin facepiece is preferable to thermosetting rubbers due to faster production rates.
Examiner disagrees that Burns teaches away since Burns merely teaches a preference to thermoplastic over thermosetting. MPEP 2145 X. D. 1. states that “[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” and that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Therefore, although Burns discloses that thermoplastic is inferior in terms of faster production rates, it does not further mention thermosetting rubbers and does not criticize thermosetting rubbers with respect to performance as a facepiece element. Additionally, there is potential that thermoplastic material may not be available at the time of manufacture and thermosetting material would be suitable and perform equally as well. 

This argument is not taken well since Burz teaches a chemical bond [0018][0102] [0121-0122] formed via injection molding [0017] through an aperture (slight recess [0120]) between a thermoplastic rigid material and a thermoset liquid silicone rubber [0018]. It is noted that two thermoplastic materials are not claimed, but rather a thermoplastic rigid material and a thermosetting liquid silicone. Additionally, Burns is applied to teach a chemical bond between a rigid, thermoplastic body portion 20 through apertures 38 (Col. 3, ll. 66-Col. 4, ll. 4, Col. 4, ll. 48-50, Col. 5, ll. 29-Col. 6, ll. 4) and Burz is only relied upon to teach an alternate sealing facepiece element material. 
Appellant argues on page 12 that Burns teaches away from the combination with Burz since Burns states the two thermoplastic pieces will be chemically similar and thus chemically bond together, again teaching away from the bonding of a thermoplastic and a thermoset material as disclosed in Burz.
Examiner disagrees that Burns teaches away since Burns is merely stating that two thermoplastic pieces will chemically bond. Burns doesn’t mention thermosetting materials with respect to this recitation or whether thermosetting materials bond better or worse to thermoplastic material than another thermoplastic material. Therefore, since Burz teaches an adequate chemical bond between a thermoset, sealing facepiece element and a rigid thermoplastic facepiece body, it appears the modified Burns’ 
2. Examiner incorrectly asserts that the modified Burns discloses a rigid facepiece portion with a first and second portions of the plurality of apertures.
Appellant argues on pages 14 and 16 that the exhalation valve opening cannot be equivalent to a second portion of the apertures since a second portion of the apertures is plural and therefore includes more than one aperture. 
Examiner disagrees since “a second portion” is singular and may include only a single aperture of the apertures. Therefore, the exhalation valve opening of Burns meets the claim language of “a second portion of the apertures.”
Appellant argues on page 15 that Burns’ facepiece flows through all of the perforations 38, rather than just a first portion.
Examiner disagrees since the apertures of claims 1 and 5 have been defined as 38 and the exhalation valve opening and the facepiece flows through the first portion of apertures 38 and the exhalation valve interpenetrates through the second portion of apertures, the exhalation valve opening.
3. The Examiner's assertion that modifying the modified Burns to provide a second silicone element as described by Moody would provide the benefit of providing a valve is unsupported by evidence and lacks explanation.
Appellant argues on pages 17-20 that one of ordinary skill in the art would not be motivated to use a valve from a pressurized neonatal system in place of the exhalation valve of Burns and that there is no rational underpinning to support the legal conclusion of obviousness.

Appellant argues on pages 18-20 that Moody is non-analogous art.
Examiner disagrees since Moody teaches a pressure dependent exhalation valve (308 PEEP (positive end-expiratory pressure) valve) disposed in a respiratory mask 128 (Col. 4, ll. 6-20), which is in the same field of endeavor of the inventor, of a respiratory apparatus including a face mask with exhalation valve. Moody is also pertinent to the problem faced by the inventor in providing an exhalation valve of liquid silicone rubber that extends through an opening. Therefore, Moody is analogous art and it would have been obvious to modify Burns’ exhalation valve material with Moody’s exhalation valve material.
4. The Examiner's assertion that modifying the modified Burns to provide a second silicone element that is chemically bonded to at least one of the first surface or the second surface as described by Burns, is unsupported by evidence and lacks explanation.
Appellant argues on pages 20-22 that there is no support to modify the modified Burns’ exhalation valve mechanical attachment with a chemical attachment.
Examiner disagrees since the modified Burns’ exhalation valve material is liquid silicone rubber, as previously taught by Moody, and Burz teaches a chemical bond between a liquid silicone rubber facepiece element within a recess of a thermoplastic 
Appellant argues on page 21 that the examiner has misconstrued claims 1 and 5, which both state that the second silicone element is chemically bonded to at least one of the first surface or the second surface, not both per se.
This argument is not taken well since “at least one” allows for more than one and therefore the second silicone element chemically bonded to both the first and second surfaces meets the claim language.
Appellant argues on pages 21-22 that chemical bonding of Burz exhalation valve would add time, cost and weight to manufacturing the mask of Burns.
This argument is not taken well since Burns does not explicitly criticize a chemical bond of the exhalation valve and Burns would appear to perform equally as well as an exhalation valve with a chemical bond. Such a modification involves simple substitution (KSR) of one attachment for another having the predictable results of attachment of a valve through an opening.
5. The Examiner's assertion that modifying Burns to have a thermosetting liquid silicone sealing facepiece element as described by Burz and further modifying Burns to have a second silicone element and further modifying Burns to have a second silicone element that is chemically bonded to at least one of the first or the second surface as described by Moody is based on impermissible hindsight.
	Appellant argues on pages 23-25 that Examiner relies on impermissible hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, reasonable obviousness rationale was applied to each rejection as seen above.
B. Burns and Burz, individually or in combination, do not teach or suggest to a skilled artisan a sealing facepiece element that is a thermosetting liquid silicone, or a second portion of apertures, or second silicone element that is chemically bonded to the first and second surfaces, all as recited in claim 1, and upon which dependent claim 3 depends.
1. The Examiner's assertion that modifying Burns to provide a thermosetting liquid silicone sealing facepiece element as described by Burz would provide the benefit of providing a seal is unsupported by evidence and lacks explanation.
See examiner’s response to part A. 1. above.
2. Examiner incorrectly asserts that the modified Burns discloses a rigid facepiece portion with a first and second portions of the plurality of apertures.
Appellant’s arguments in this section with respect to the exhalation valve are irrelevant since the examiner did not rely on Burns’ exhalation valve opening to teach the second portion of apertures in the second rejection of claim 1.
3. Examiner incorrectly asserts that the modified Burns discloses a second silicone element that is chemically bonded to the first and second surfaces.

	Examiner disagrees since Burns sealing facepiece element 12 includes a second element, the inhalation gasket at 36 that seals at filter insert 28 (Col. 5, ll. 9-15) and the second element interpenetrates a second portion of apertures (apertures 38 at 36, Col. 3, ll. 3-17, Col. 4, ll. 66-Col. 5, ll. 35) and is chemically bonded to the first and second surface (Col. 3, ll. 3-17, Col. 4, ll. 66-Col. 5, ll. 35, which recites that “[s]ynthetic resin used to form the facepiece 12 flows through the perforations 30 during the injection molding process to mechanically interlock the insert to the facepiece as shown in FIG. 4.”). Although this recitation recites mechanical interlocking, once the fluid resin hardens against the rigid facepiece during the molding process, a chemical bond is formed.
Appellant’s arguments in this section with respect to the exhalation valve are irrelevant since the examiner did not rely on Burns’ exhalation valve to teach the second silicone element in the second rejection of claim 1.
4. The Examiner's assertion that modifying Burns to have a thermosetting liquid silicone sealing facepiece element as described by Burz is based on impermissible hindsight.
Appellant argues on pages 33-35 that Examiner relies on impermissible hindsight.
Examiner disagrees since it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, reasonable obviousness rationale was applied to each rejection as seen above.
C. Burns, Burz, Paulson, and Dym individually or in combination, do not teach or suggest to a skilled artisan a sealing facepiece element that is a thermosetting liquid silicone, or a second silicone element, or second silicone element that is chemically bonded to the first or second surfaces and interpenetrates a second portion of a plurality of apertures, all as recited in claim 1, and upon which dependent claim 4 depends.
1. The Examiner's assertion that modifying Burns to provide a thermosetting liquid silicone sealing facepiece element as described by Burz would provide the benefit of providing a seal is unsupported by evidence and lacks explanation.
See examiner’s response to part A. 1. above.
2. The Examiner's assertion that modifying the modified Burns to provide an alternate strap material as described by Paulson would provide the benefit of providing a strap around the user 's head to hold a mask to a user 's face is unsupported by evidence and lacks explanation.
Appellant argues on pages 39-42 that the examiner provides a conclusory statement to support their modification of Burns with respect to Paulson with no rational underpinning. 
Examiner disagrees since KSR simple substitution rationale was applied to teach the modification of Burns’ headgear straps with Paulson’s molded liquid silicone elastomer headgear strap material (Col. 5, ll. 57-61). Modifying Burns’ headgear strap 
Appellant argues on page 40 that Moody is non-analogous art, but then appears to discuss why Paulson is non-analogous art. 
As best understood appellant intended to recite that Paulson is non-analogous art since Moody has not been applied in the third rejection of claim 1. Examiner disagrees that Paulson is non-analogous art since Paulson teaches a headgear strap for a mask (eye mask), which is pertinent to the problem faced by the inventor in providing headgear straps that retain a mask to a user’s head. Therefore, Paulson is analogous art and it would have been obvious to modify Burns’ headgear strap material with Paulson’s headgear strap material.
3. The Examiner's assertion that modifying the modified Burns to provide an attachment through apertures as described by Dym would provide the benefit of providing an alternate bond is unsupported by evidence and lacks explanation.
Appellant argues on pages 42-43 that the examiner provides a conclusory statement to support their modification of Burns with respect to Dym with no rational underpinning as to why Dym would be used to attach a strap as described in Paulson. 
Examiner disagrees since KSR simple substitution rationale was applied to teach the modification of the modified Burns’ molded liquid silicone elastomer permanent strap attachment (Col. 5, ll. 57-61 Paulson) with Dym’s attachment via apertures (Col. 5, ll. 4-34 Dym). Modifying the modified Burns’ headgear strap attachment with an alternate 
	Appellant argues on page 45 that examiner fails to obviate a second silicone element chemically bonded to at least one of the first surface or the second surface and interpenetrating a second portion of the apertures and further that the disc and diaphragm of Dym at not molded together, like the rigid facepiece and sealing facepiece of Burns. 
	Examiner disagrees since Burns discloses strap attachment to the rigid facepiece (see fig. 1 of Burns) and Paulson’s strap 700 is attached to the mask frame 202 permanently (Col. 5, ll. 57-61 Paulson) and is applied to teach that the strap 700 is molded from liquid silicone elastomer (Col. 5, ll. 57-61 Paulson). Dym is applied to modify the connection between the strap and the rigid facepiece since Dym teaches a vulcanization process between a liquid rubber 62 and a rigid disc 74 in which the liquid rubber flows into apertures 76 of the rigid disc (Col. 5, ll. 4-34). It would have been obvious to modify the modified Burns’ permanent attachment of the molded liquid silicone elastomer (Paulson) with apertures within the rigid facepiece of Burns and a chemical bond of the strap material (liquid silicone elastomer, Paulson) with the rigid facepiece since both strap materials taught by Paulson are initially liquid and then hardened upon curing. Further, there is no mention of “molding” in the claims, but rather just a chemical bond between the second silicone element and the at least one of the first and second surfaces of the rigid facepiece. Therefore, the modified Burns’ discloses the claimed attachment.

	This argument is not taken well since the plurality of apertures are initially defined as 38 of Burns, in which the rigid facepiece 20 of Burns is chemically bonded to and through (Col. 5, ll. 29-35, Fig. 2 and Fig. 5 of Burns), and in this rejection of claim 1 the apertures 38 make up the first portion of apertures. After applying Dym a second portion of apertures is introduced, in which the headgear straps interpenetrate, and these apertures collectively with apertures 38 make up the plurality of apertures. 
4. The Examiner's assertion that modifying Burns to have a thermosetting liquid silicone sealing facepiece element as described by Burz and further modifying Burns to have a second silicone element that is a strap as described by Paulson and further modifying Burns to have a second silicone element that is chemically bonded to at least one of the first or the second surface as described by Dym is based on impermissible hindsight.
Appellant argues on pages 46-49 that Examiner relies on impermissible hindsight.
Examiner disagrees since it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, reasonable obviousness rationale was applied to each rejection as seen above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785  
                                                                                                                                                                                                      /ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.